RECOMMENDED FOR FULL-TEXT PUBLICATION
20     United States v. Saikaly                            No. 98-3786                        Pursuant to Sixth Circuit Rule 206
                                                                                      ELECTRONIC CITATION: 2000 FED App. 0101P (6th Cir.)
                                                                                                  File Name: 00a0101p.06
  For the foregoing reasons, I dissent.

                                                                              UNITED STATES COURT OF APPEALS
                                                                                                FOR THE SIXTH CIRCUIT
                                                                                                  _________________


                                                                                                               ;
                                                                                                                
                                                                               UNITED STATES OF AMERICA,
                                                                                                                
                                                                                         Plaintiff-Appellee,
                                                                                                                
                                                                                                                
                                                                                                                   No. 98-3786
                                                                                        v.
                                                                                                                
                                                                                                                 >
                                                                               MANSOUR W. SAIKALY,              
                                                                                      Defendant-Appellant. 
                                                                                                              1
                                                                                   Appeal from the United States District Court
                                                                                    for the Northern District of Ohio at Akron.
                                                                                   No. 92-00200—Sam H. Bell, District Judge.
                                                                                                 Submitted: August 6, 1999
                                                                                            Decided and Filed: March 23, 2000
                                                                                  Before: BATCHELDER and COLE, Circuit Judges;
                                                                                            MARBLEY, District Judge.*




first by objecting to the presentence investigation report and then in his
direct appeal. His failure to preserve these issues has now resulted in a         *
procedural default, and it is improper for this Court to do as the majority        The Honorable Algenon L. Marbley, United States District Judge for
has done here and consider his defaulted arguments on appeal.                 the Southern District of Ohio, sitting by designation.

                                                                                                                1
2    United States v. Saikaly                     No. 98-3786      No. 98-3786                           United States v. Saikaly         19

                    _________________                              his counsel had been ineffective in failing to object to the pre-
                                                                   sentence report’s determination that he was an armed career
                         COUNSEL                                   offender, but was denied relief on the remaining claims. The
                                                                   § 2255 motion currently before us on appeal followed. In it,
ON BRIEF: Dennis P. Levin, Cleveland, Ohio, for                    Saikaly challenges the quantity of drugs attributed to him for
Appellant. Samuel A. Yannucci, ASSISTANT UNITED                    purposes of sentencing and the criminal history category
STATES ATTORNEY, Akron, Ohio, for Appellee.                        established pursuant to the Sentencing Guidelines.
  MARBLEY, D. J., delivered the opinion of the court, in              We will not review on appeal claims presented in § 2255
which COLE, J., joined. BATCHELDER, J. (pp. 18-20),                habeas proceedings that were not presented previously on
delivered a separate opinion concurring in part and dissenting     direct appeal. See Chandler v. Jones, 813 F.2d 773, 777 (6th
in part.                                                           Cir. 1987) (“It is a well-established principle of appellate
                                                                   review that appellate courts do not address claims not
                    _________________                              properly presented below . . . . [T]his court relie[s] on this
                                                                   principle in rejecting attempts by habeas petitioners to assert
                        OPINION                                    new claims on appeal not presented in their petition or
                    _________________                              proceedings below.”). See also United States v. Vaughn, 955
   ALGENON L. MARBLEY, District Judge. Defendant-                  F.2d 367, 368 (5th Cir. 1992) (per curiam) (holding that non-
Appellant Mansour W. Saikaly appeals the 240-month                 constitutional claims that could have been raised on direct
sentence imposed by the district court upon resentencing           appeal may not be asserted in a collateral proceeding). The
following the vacation of his conviction for using or carrying     issues regarding the quantity of drugs attributed to Saikaly
a firearm in relation to a drug trafficking crime pursuant to 18   and the guideline calculation of his criminal history category
U.S.C. § 924(c) and the vacation of his designation as an          were cognizable on direct appeal. Nonetheless, neither in his
armed career criminal pursuant to 18 U.S.C. § 924(e).              direct appeal nor in his original or supplemental § 2255
Specifically, Saikaly objects to the district court’s: 1)          motions did Saikaly ever assign error to the district court’s
enhancement of his sentence pursuant to U.S.S.G.                   decision concerning those matters. In fact, Saikaly first raised
§ 2D1.1(b)(1) for possession of a firearm; 2) failure to           the issue after the government filed its response to Saikaly’s
consider his objection to the amount of drugs for which he         §2255 petition. Because Saikaly failed to preserve 1the issues
was responsible; and 3) failure to consider his objection to his   for review, they are not properly before this Court.
criminal history category and the determination that he was a
criminal history category V rather than a IV. Saikaly also             1
objects to a typographical error on the judgment and                      The majority opinion inaccurately claims “the Dissent’s conclusion
commitment order filed after the resentencing. For the             is that these issues were not contained in Saikaly’s §2255 habeas petition
reasons that follow, we AFFIRM in part and REVERSE in              and therefore have not been preserved for appellate review.” This is not
                                                                   the basis for this dissenting opinion. It is the majority’s attempt to
part, and REMAND for further proceedings consistent with           characterize Saikaly’s challenges as being directed solely to “the ‘new’
this opinion.                                                      presentence report” to avoid finding a procedural default that is the basis
                                                                   for this dissent. Saikaly’s original sentence was based, inter alia, upon
                                                                   two factual findings: (1) that the amount of cocaine allocated to him fell
                                                                   within the range of 5 to 15 kilograms, and (2) that his criminal history
                                                                   placed him at Category V. Therefore, if Saikaly disputed the accuracy of
                                                                   either of those findings, it was incumbent upon him to challenge them
18    United States v. Saikaly                     No. 98-3786      No. 98-3786                         United States v. Saikaly          3

 ______________________________________________                                                        I.
  CONCURRING IN PART, DISSENTING IN PART                               In May 1992, Saikaly was arrested following a year-long
 ______________________________________________                     investigation in Akron, Ohio, targeting large-scale drug
                                                                    dealers James Dillehay, Jerome Gordon and Anthony
  ALICE M. BATCHELDER, concurring in part, dissenting               Johnson. Saikaly allegedly ran a crack house on the south
in part. I concur in part III.A of the majority’s holding,          side of Akron and purchased cocaine from Gordon and
affirming the district court’s enhancement of Saikaly’s             Johnson on numerous occasions. Saikaly met Johnson
sentence pursuant to U.S.S.G. § 2D1.1(b)(1). For the reasons        through David Shepherd, who also ran a “crack house” on the
that follow, however, I dissent from parts III.B and III.C,         south side of Akron. Initially, Saikaly and Shepherd were
which remand to the district court the issues concerning the        friendly, but a rift developed. According to the presentence
quantity of drugs attributed to Saikaly and his criminal history    investigation report, Saikaly learned that Shepherd intended
category.                                                           to rob him. To protect his narcotics transactions, Saikaly
                                                                    allegedly instructed his girlfriend, Lisa Gadsen, to purchase a
   As the majority states, Saikaly raised “various challenges”      Glock 9mm semi-automatic pistol for him.1 In a wiretapped
to his conviction on direct appeal in 1995. To be more              phone conversation, Johnson told Shepherd that Saikaly had
precise, Saikaly assigned as error in the district court: (1) the   shown him the Glock.
failure to suppress evidence seized in violation of the “knock
and announce” rule; (2) the violation of his Sixth Amendment          On May 1, 1992, Saikaly and two individuals were stopped
right to a speedy trial; (3) the failure to give a multiple         in New York City in a black Blazer owned by Saikaly’s
conspiracy jury instruction; (4) insufficiency of the evidence      brother, Maurice. The individuals were stopped because the
to support conviction on the conspiracy charge; (5)                 Blazer matched a description of a vehicle involved in a
insufficiency of the evidence to support conviction on the          robbery. The officers searched the vehicle and found
firearm charges; and (6) the admission of certain physical          Gadsen’s loaded Glock 9mm in the locked glove
evidence seized in New York when he was arrested on                 compartment, ammunition, and $22,000 in cash. Saikaly and
unrelated charges. See United States v. Ross, 53 F.3d 332,          his companions were arrested, but those charges were
1995 WL 253183 (6th Cir. April 27, 1995) (unpublished).             dismissed and Saikaly returned to Akron.
After his unsuccessful appeal, Saikaly filed a § 2255 motion,
followed by a supplemental § 2255 motion, in which he                 On May 22, 1992, Saikaly was again arrested at his
claimed that: (1) his § 924(c) conviction was invalid under         residence in Akron and ultimately charged, along with twelve
Bailey; (2) he was sentenced improperly as an armed career          co-defendants, in a ten-count superseding indictment2 for
criminal under § 924(e)(2); (3) evidence seized in New York         conspiracy to distribute and possess with the intent to
during an unrelated arrest was improperly admitted at trial;
and (4) his counsel was ineffective at both the trial and
sentencing stages because counsel failed to move for                    1
                                                                          Records indicated that Gadsen purchased the Glock as well as a
suppression of evidence seized in New York in violation of          Winchester .12 gauge shotgun (seized from Saikaly’s bedroom when he
his Fourth Amendment rights and failed to object to the             was arrested) and a Ruger 9mm semi-automatic pistol (seized in a raid of
determination in the pre-sentence report that Saikaly should        the crack house thought to be run by Saikaly).
be sentenced as an armed career offender. Saikaly prevailed             2
in the district court on the Bailey claim and on the claim that          The original indictment charged the eighteen defendants with
                                                                    conspiracy to distribute and possess with intent to distribute cocaine.
4    United States v. Saikaly                    No. 98-3786      No. 98-3786                    United States v. Saikaly    17

distribute cocaine, and various other drug and firearm                             D. Typographical Error
charges. Saikaly was named in Count 1 (conspiracy), Count 7
(using or carrying a firearm in connection with a drug-             Saikaly complains that although the district court vacated
trafficking crime, in violation of 18 U.S.C. § 924(c)), and       the § 924(c) conviction, the second judgment and
Counts 8 and 9 (felon in possession of a firearm, in violation    commitment order continues to state that Saikaly was found
of 18 U.S.C. § 922(g)(1)). Co-defendants Gordon and               guilty of that offense. Saikaly is correct, and the government
Johnson entered pleas of guilty and served as government          acknowledges the error as well. Accordingly, upon remand,
witnesses at trial, providing much of the testimony against the   the district court should correct the judgment and
other defendants. Saikaly presented four witnesses on his         commitment order pursuant to Federal Rule of Criminal
behalf – his parents and his siblings. Saikaly’s brother,         Procedure 36, which allows for the correction of such clerical
Maurice, testified that he received the Winchester shotgun        errors.
from Lisa Gadsen as payment for electronics work he had
done for her, that Gadsen owned the Glock, and that he had                                     IV.
allowed Gadsen to drive his Blazer. Maurice also testified
that the $22,000 found in the Blazer belonged to him.               For the foregoing reasons, we AFFIRM in part and
Saikaly’s mother testified that she found the Winchester          REVERSE in part and REMAND for further proceedings in
shotgun in the garage where Maurice conducted his                 accordance with this opinion.
electronics business, and that she moved it to Saikaly’s
bedroom for safekeeping.
   The jury was not persuaded by Saikaly’s defenses to the
firearms charges and convicted him on all counts. The
district court sentenced Saikaly to a total of 360 months
imprisonment (300 months on Counts 1, 8 and 9 and 60
months consecutive on Count 7). The district court found that
Saikaly was an armed career criminal pursuant to U.S.S.G.
§ 4B1.4 and assigned him criminal history category V. In
addition, the district court found that Saikaly was responsible
for more than 5 but less than 15 kilograms of cocaine.
Saikaly appealed his conviction, raising various challenges to
the search and seizure of his home, the sufficiency of
evidence, and the admission of evidence stemming from his
arrest in New York. He also claimed a violation of the
Speedy Trial Act. This court affirmed Saikaly’s conviction,
see United States v. Ross, 53 F.3d 332 (6th Cir. 1995), and the
United States Supreme Court denied certiorari.
  Saikaly then filed a motion to vacate, set aside or correct
his sentence pursuant to 28 U.S.C. § 2255, raising four issues
as construed by the district court: 1) Saikaly’s § 924(c)
16     United States v. Saikaly                              No. 98-3786         No. 98-3786                     United States v. Saikaly        5

     The sentencing which we are speaking is the one                             conviction was not valid after Bailey v. United States, 516
  which took place originally. The point of our hearing                          U.S. 137 (1995); 2) Saikaly’s Fourth Amendment rights had
  today is to reduce that sentence by virtue of a change in                      been violated in the seizure of evidence used against him at
  the law since the time the sentence was imposed, which                         trial; 3) the evidence obtained from the New York arrest
  is obviously to Mr. Saikaly’s benefit. I don’t see this,                       should not have been admitted and used against him; and 4)
  unless you have some thoughts, as being a total                                Saikaly was denied effective assistance of counsel at trial and
  resentencing with a sense of recommitment to the figures                       on appeal. The district court vacated Saikaly’s § 924(c)
  here.                                                                          conviction, finding that there was no evidence that he “used”
     In addition to that, it does not seem to me that the                        or “carried” a firearm as defined by Bailey. In addition, the
  recollection that I have of the testimony does not                             district court agreed with Saikaly on one of his specific claims
  establish, even by a preponderance of the evidence, that                       regarding ineffective assistance of counsel: that his trial
  the January 29th date is the beginning of this, from the                       counsel failed to object to his classification as an armed
  standpoint of the guideline configuration.                                     career criminal in the presentence report because two of the
     For these reasons, I think the category V is applicable                     three underlying offenses did not qualify as serious drug
  here.                                                                          offenses or as violent felonies under the statute. The district
                                                                                 court concluded:
J.A. at 429-30.
                                                                                     Mr. Saikaly’s petition for relief is granted with respect
  This Court finds that Saikaly’s criminal history category                        to his § 924(c) claim and his request for resentencing
was at issue. For the reasons set out in the previous section,                     based on the court’s utilization of an erroneous
the district court should have fully considered Saikaly’s                          presentence report. In all other regards, Mr. Saikaly’s
argument. The district court gave a limited reason for why                         petition is denied.
Saikaly was a criminal history category V: that it did not
believe that January 29, 1992 was the date Saikaly entered the                       The Probation Department is hereby ordered to create
conspiracy. However, the district court failed to make a                           a new presentence form for Mr. Saikaly. Mr. Saikaly’s
specific finding of the date that Saikaly10 entered the                            new sentencing hearing will be scheduled presently.
conspiracy, or commenced the instant offense. This case is
REMANDED for consideration of this issue.                                          The new presentence report ordered by the district court set
                                                                                 forth the following findings and/or recommendations:
                                                                                   1) that a two-level enhancement pursuant to U.S.S.G.
                                                                                      § 2D1.1(b)(1) for possession of a firearm should be
     10                                                                               applied;
        At resentencing, the government stated that evidence indicated that
Saikaly entered the conspiracy in 1991. That would still place Saikaly’s
1985 and 1986 juvenile convictions beyond the five-year limit in criminal          2) that the amount of cocaine the government attributed
history computation.                                                                  to Saikaly was more than 5 but less than 15 kilograms,
     The government was correct in stating that an overt act set out in the           resulting in a base offense level of 32; however, the
indictment is not the proper starting point for Saikaly’s offense; rather, the        report stated that the amount of cocaine Saikaly
guidelines provide that the term “commencement of the instant offense”                attributed to himself was the total amount listed in the
includes any relevant conduct. See U.S.S.G. § 4A1.2 cmt. n.8. The
district court failed to determine when Saikaly’s relevant conduct                    overt acts set out in the indictment, or 2.5567
commenced.
6      United States v. Saikaly                    No. 98-3786     No. 98-3786                         United States v. Saikaly        15

        kilograms, resulting in a base offense level of 28 (for      conspiracy, were used as the     starting point in order to
        at least 2 but less than 3.5 kilograms); and                 count prior juvenile arrests.9
                                                                        Over the years the relevant conduct issues said that,
    3) that Saikaly was a criminal history category IV.              well, if there is any evidence that a person hasn’t been in
                                                                     a conspiracy since its beginning, then in essence the time
  Saikaly filed various objections to the new presentence            limits vary according to when it can be determined that’s
report and also filed a detailed memorandum in support of            when the person actually entered.
his objections. Saikaly objected to the following: the                  When I did the reconsideration, I went to the first overt
enhancement of his sentence for possession of a firearm; the         act which appeared in the indictment and found that that
amount of cocaine attributed to him; the classification as an        occurred on January 29th, 1992. On the basis of that, I
armed career criminal; the failure to decrease his sentence for      computed the juvenile arrests. And since juvenile
acceptance of responsibility; the criminal history category          convictions only carry a five year rather than a 10 year or
over-represented the seriousness of his past; the two-level          15 year, as the adults do, some of the early juvenile
enhancement for an aggravating role rather than a two-level          arrests that have been configured into the original report
reduction for a mitigating role; and the imposition of a fine.       did not get points in the revised ruling. That difference
                                                                     is what created a four rather than a five.
   At sentencing, the district court noted Saikaly’s objections,
stating:                                                           J.A. at 428 (footnote added).
    I read your brief and I think it’s marvelously well done,        The government disagreed, stating that the issue was not
    but, as I indicated, the purpose of the court now is not to    before the court. The government also stated:
    reconfigure the sentence. The purpose of the court now
    is to resentence in conjunction with the report. And in          I would also indicate that using an overt act as the
    my opinion that does not open the whole question of              starting point because, as the court is aware, overt acts
    sentencing, the quantity of drugs, et cetera, which I know       are something that the government need not allege.
    to be a position that you probably don’t agree with.                The fact that the first overt act occurred in 1992 does
                                                                     not square with the testimony that was presented in this
The district court determined that Saikaly’s behavior                case, which indicated that Mr. Saikaly was dealing with
warranted the two-level enhancement for possession of a              Jerome Gordon and Anthony Johnson during 1991.
firearm. The district court briefly noted that Saikaly was a
criminal history category V, vacated the § 924(c) conviction       J.A. at 429.
and determined that Saikaly was not an armed career criminal.
The district court resentenced Saikaly to 240 months                  The district court apparently agreed with the government,
imprisonment. This timely appeal followed.                         stating:
                                II.
                                                                       9
  “A court’s factual findings in relation to the application of         The guidelines provide that a criminal history point is added for a
Sentencing Guidelines are subject to a deferential ‘clearly        juvenile sentence imposed within five years of the defendant’s
erroneous’ standard of review. Legal conclusions regarding         commencement of the instant offense. See U.S.S.G. § 4A1.2(d). Here,
the Guidelines, however, are reviewed de novo.” United             the conspiracy allegedly started in 1988, and Saikaly’s juvenile
                                                                   convictions at issue were in 1985 and 1986.
14       United States v. Saikaly                         No. 98-3786        No. 98-3786                     United States v. Saikaly      7

failure to make such a ruling, is indeed properly before this                States v. Latouf, 132 F.3d 320, 331 (6th Cir. 1997), cert.
Court.                                                                       denied, 118 S. Ct. 1572 (1998).
   The Court finds that the actual issues raised in subparts                                               III.
III.B and C are properly before it. Accordingly, this case is
REMANDED to the district court for consideration of the                            A. Enhancement for Possession of a Firearm
issue of quantity of drugs attributable to Saikaly.
                                                                                The United States Sentencing Guidelines permit a
                C. Criminal History Category 7                               sentencing enhancement for possession of a firearm during a
                                                                             drug-trafficking crime. See U.S.S.G. § 2D1.1(b)(1). This
  Saikaly argues that the district court erred by determining                enhancement does not apply when a defendant is convicted
that he was a criminal history category V, rather than a                     and sentenced for violating 18 U.S.C. § 924(c) because to do
criminal history category IV, as recommended in the second                   so would constitute impermissible double counting. See
presentence report.                                                          U.S.S.G. § 2K2.4 cmt. n.2. In this Circuit, it is well
                                                                             established that a district court has the authority to apply the
  At the outset, there appears to be a discrepancy in the                    § 2D1.1(b)(1) enhancement when a defendant is resentenced
district court’s determination. At the sentencing hearing, the               after the vacation of a § 924(c) conviction. See Pasquarille
district court stated that Saikaly was a criminal history                    v. United States, 130 F.3d 1220, 1222 (6th Cir. 1997) (stating
category V; however, the second judgment and commitment                      that “§ 2255 gives the court jurisdiction and authority to
order states that Saikaly is a criminal history category IV.                 reevaluate the entire aggregate sentence to ensure that the
The district court did not rely on the guideline range as                    defendant receives the appropriate sentence on the remaining
determined by the offense level and the criminal history                     count”). In addition, this Court has held that the application
category in sentencing because        a statutory mandatory                  of the enhancement does not violate the Double Jeopardy
minimum was applicable.8 Thus, it is uncertain which                         Clause. See id. at 1222-23.
criminal history category Saikaly was assigned.
                                                                                To obtain an enhancement pursuant to § 2D1.1(b)(1), the
  At resentencing, the district court noted that there was                   government must show by a preponderance of the evidence
uncertainty as to Saikaly’s criminal history category. The                   that the defendant possessed the firearm during the drug-
probation officer explained why he had determined that                       trafficking offense. See United States v. Sanchez, 928 F.2d
Saikaly was a criminal history IV rather than V:                             1450, 1460 (6th Cir. 1991). Once the government satisfies its
                                                                             initial burden of showing that a weapon was present,
  Some of [Saikaly’s] juvenile arrests had been applied                      however, the burden shifts to the defendant to show that it
  because of 1988, which was the beginning of the                            was clearly improbable that the weapon was connected to the
                                                                             offense. See United States v. McGhee, 882 F.2d 1095, 1097-
                                                                             98 (6th Cir. 1989). As the commentary to U.S.S.G. § 2D1.1
                                                                             explains:
     7
     Under the same rationale, the issues raised in subpart III.C are also
properly before this Court.                                                    The enhancement for weapon possession reflects the
                                                                               increased danger of violence when drug traffickers
     8
     More than 5 kilograms of cocaine requires 20 year mandatory               possess weapons. The adjustment should be applied if
minimum. See 21 U.S.C. § 841(b)(1)(A)(ii).                                     the weapon was present, unless it is clearly improbable
8      United States v. Saikaly                 No. 98-3786     No. 98-3786                      United States v. Saikaly     13

    that the weapon was connected with the offense. For         Court to make that determination; the issue is whether the
    example, the enhancement would not be applied if the        district court erred by failing to consider Saikaly’s objection.
    defendant, arrested at his residence, had an unloaded       We find that it did.
    hunting rifle in the closet.
                                                                   The Dissent would find that the quantity of drugs attributed
U.S.S.G. § 2D1.1 cmt. n.3.                                      to Saikaly and the criminal history category assigned to him
                                                                are not properly before this Court. The basis of the Dissent's
   Here, Saikaly argues that there was no evidence that he      conclusion is that these issues were not contained in Saikaly's
possessed a firearm during the drug-trafficking offense.        § 2255 habeas petition and therefore have not been preserved
Saikaly’s argument wholly lacks merit. The evidence             for appellate review. The Dissent has mischaracterized the
indicated that Saikaly obtained the Glock 9mm to protect his    issues that are presently before this Court. Saikaly's appeal
drug-trafficking activities and that he showed the Glock to     does not arise from a § 2255 habeas motion; rather, it arises
Johnson, one of his drug sources. In addition, the taped        from the sentence the district court imposed pursuant to the
conversations from Johnson’s wiretapped telephone indicates     "new" presentence report. Saikaly appeals the district court's
that Johnson told Shepard that Saikaly was carrying the Glock   failure to consider objections to the new presentence report.
in a shoulder holster. Moreover, the Glock was found – along    The Dissent's assertion would be correct if Saikaly's appeal
with $22,000 in cash – in the vehicle Saikaly was driving in    before this Court were based on his § 2255 habeas petition,
New York City. Finally, a loaded Winchester shotgun was         see Chandler v. Jones, 813 F.2d 773, 777 (6th Cir. 1987), but
seized from Saikaly’s bedroom when he was arrested. This        this is not the case.
evidence was more than enough to support the district court’s
conclusion that Saikaly possessed a firearm.                       Here, following Saikaly's successful § 2255 motion, the
                                                                district court ordered the Probation Department to prepare a
   Saikaly argues that he presented evidence “explaining” the   "new" presentence report. The new presentence report
presence of the firearms. The evidence that Saikaly presented   differed in substance from the first report in that, for example,
was that Lisa Gadsen owned the firearms. Saikaly’s brother      for the first time 2.5587 kilograms of cocaine were attributed
testified that Gadsen had driven the Blazer, and that Gadsen    to Saikaly. See Part I. After the new report was filed, Saikaly
put the Glock in the glove compartment. Saikaly’s brother       timely filed his objections. Specifically, Saikaly objected to
further testified that Gadsen gave the Winchester to him,       the quantity of drugs that were attributed to him and to the
which was followed by Saikaly’s mother’s testimony that she     criminal history category he was assigned. The district court
put the Winchester in Saikaly’s room. As the district court     refused to consider these timely filed objections when it
stated at the resentencing hearing, “with all due respect, I    sentenced Saikaly, thereby disregarding the mandate of
don’t think anybody in the courtroom believed what              Federal Rule of Criminal Procedure 32(c)(1). Saikaly's direct
[Saikaly’s brother and mother] had to say.”                     appeal followed.
  Saikaly also seems to rely on the fact that he did not own       Once the district court ordered the creation of a new
the firearms. This is irrelevant. The issue is not ownership,   presentencing report, it was obligated to rule on Saikaly's
but possession of the firearms. Here, a preponderance of the    "unresolved objections" and make a "written record of such
evidence indicated that Saikaly possessed the firearms during   findings and determinations." Fed. R. Crim. P. 32(c)(1); see
the drug-trafficking conspiracy. Saikaly failed to show that    also United States v. Tackett, 113 F.3d 603, 613-14 (6th Cir.
the firearms were not connected to the offense.                 1997). Saikaly's appeal, which is based on the district court's
12       United States v. Saikaly                           No. 98-3786         No. 98-3786                            United States v. Saikaly            9

  With respect to a district court’s obligations at sentencing,                   The district court properly applied the § 2D1.1(b)(1)
Federal Rule of Criminal Procedure 32(c)(1) requires a                          enhancement.
district court to make a factual finding for each contested
factor of the presentence report. This circuit requires “literal                                       B. Quantity of Drugs
compliance” with the rule, because such factual findings help
“to ensure that defendants are sentenced based on accurate                         Saikaly argues that the district court erred by failing to
information and provide[ ] a clear record for appellate courts,                 consider his objections to the second presentence
prison officials and administrative agencies who may later be                   investigation report regarding the amount of drugs attributed
involved in the case.” United  States v. Tackett, 113 F.3d 603,                 to him. The government counters that Saikaly waived this
613-14 (6th Cir. 1997).6                                                        issue by failing to raise it on direct appeal and in his § 2255
                                                                                motion.
  The district court should have considered Saikaly’s
objections to the second, “new” presentence report. The                            The first presentence investigation report indicated that
district court ordered the preparation of a new report without                  Saikaly was responsible for more than 5 but less than 15
limitation, and the new report set forth a statement regarding                  kilograms of cocaine. Saikaly did not make a definitive
the amount of drugs that differed from the original                             objection to that finding. The district court, however,
presentence report. Saikaly filed detailed objections to the                    construed one of his objections as pertaining to the amount of
second presentence report prior to the resentencing hearing.                    drugs and stated that even if Saikaly was not personally
Given the importance of the presentence report, district courts                 responsible for more than 5 kilograms of cocaine, “he still is
should address any objections that a defendant, or that the                     liable for quantities based on those which were reasonably
government might have, to a “new” report that contains                          foreseeable to be involved in by the members of the
materially different information than the first presentencing                   conspiracy itself.” This was the extent of  the district court’s
report even if these objections come during resentencing.                       findings regarding the amount of drugs.3
This reasoning corresponds with this circuit’s de novo
approach to resentencing following remand after direct                             In the second presentence investigation report, prepared
appeal.                                                                         after Saikaly’s successful § 2255 motion, the probation officer
                                                                                again stated that the government’s position was that Saikaly
   Saikaly may not prevail on the merits of his argument,                       was responsible for more than 5 but less than 15 kilograms of
because it seems fairly obvious that Saikaly could reasonably                   cocaine. In that report, however, the probation officer also
foresee that more than five kilograms of cocaine were                           calculated the amount of drugs attributable to Saikaly
attributable to the conspiracy. Nonetheless, it is not for this                 individually by adding the quantities set forth in the overt acts
                                                                                listed in the superseding indictment. The report indicated that
                                                                                the amount, 2.5567 kilograms, was the amount of drugs
     6
      By analogy, Fed. R. Crim. P. 32(c)(3)(C), which requires district         Saikaly believed was attributable to him. However, Saikaly
courts to allow a defendant the right to allocution at sentencing, has been     objected to that finding (2.5567 kilograms) arguing that not
held not to apply at § 2255 resentencings. See Pasquarille, 130 F.3d at         all of the drug amounts listed in the overt acts associated with
1223 (stating that “[t]here is nothing in § 2255 which provides that a          him should be attributed to him. Saikaly stated that he was
defendant has either an absolute right to be present or a right of allocution
[at resentencing]”). There is, however, a distinguishing factor between
this case and the Pasquarille case: the Pasquarille court noted that “there         3
are no disputed facts in this case.” Id. Here, we certainly have disputed              The superseding indictment in the case set forth overt acts indicating
facts, which requires a different result.                                       that the conspiracy was responsible for well over 5 kilograms of cocaine.
10       United States v. Saikaly                          No. 98-3786        No. 98-3786                          United States v. Saikaly         11

responsible for less than one kilogram of cocaine. Saikaly                    resentencing is to give the district court discretion in
also objected to the government’s position: that he was                       balancing all the competing elements of the sentencing
responsible for more than 5 but less than 15 kilograms. At                    calculus. See United States v. Campbell, 168 F.3d 263, 265
the resentencing hearing, the district court did not address the              (6th Cir.), cert. denied, No. 99-5037, 1999 WL 462187 (U.S.
issue of the amount of drugs, stating that the purpose of the                 Oct. 4, 1999).
resentencing hearing was limited and, thus, the amount of
drugs attributable to Saikaly was not at issue.                                 Considering the foregoing, had this been a general remand
                                                                              after a direct appeal, the district court would have been
   At first glance, it would appear that the government is                    obligated to consider Saikaly’s objections to the presentence
correct – that Saikaly waived objection to the amount of drugs                report. This case, however, arose from a § 2255 motion, in
attributable to him by failing to raise the issue in his direct               which the district court ordered the probation department to
appeal and in his § 2255 motion. But, there is a problem with                 prepare “a new presentence form.” The district court was not
the government’s argument. Saikaly could not have objected                    operating from an order of remand from the court of appeals,
to a presentence report that had not yet been prepared.                       as in the above-mentioned cases.
Saikaly possibly could have objected to the amount of drugs
set forth in the first presentence report; nonetheless, a                       The same concerns apply at resentencing whether it occurs
question remains: what is the district court’s responsibility in              following direct appeal or a § 2255 motion. In the context of
addressing objections to a new and different presentence                      a § 2255 motion, this court has held that a district court can
report prepared for a defendant’s resentencing?                               apply an enhancement to a drug sentence when resentencing
                                                                              a defendant after vacating a § 924(c) conviction.5 See
  This court has clearly stated that on remand following a                    Pasquarille, 130 F.3d at 1222. The Pasquarille court noted:
direct appeal, a district court can consider de novo any
arguments regarding sentencing if the remand order does not                     It is clear that the 924(c) offense and the underlying
limit its review. See United States v. Jennings, 83 F.3d 145,                   offense are interdependent, and must be considered as
151 (6th Cir. 1996) (finding that “[t]he only constraint under                  components of a single comprehensive sentencing plan.
which the district court must operate, for the purposes of                      Therefore, § 2255 gives the court jurisdiction and
resentencing, is the remand order itself. Where the remand                      authority to reevaluate the entire aggregate sentence to
does not limit the District Court’s review, sentencing is to be                 ensure that the defendant receives the appropriate
de novo.”). A majority of4 circuits agree with a de novo                        sentence on the remaining count.
approach to resentencing.        See, e.g., United States v.
Caterino, 29 F.3d 1390, 1394-95 (9th Cir. 1994); United                       Id. (citation omitted). The government counters this
States v. Cornelius, 968 F.2d 703 (8th Cir. 1992); United                     argument by stating that the present issues are not
States v. Smith, 930 F.2d 1450, 1456 (10th Cir. 1991); United                 “interdependent” as is the case with § 924(c) and U.S.S.G.
States v. Sanchez Solis, 882 F.2d 693, 699 (2d Cir. 1989).                    § 2D1.1(b)(1). Despite this difference, however, Pasquarille
The policy underlying the presumption of de novo                              makes it clear that a district court has the authority, on
                                                                              resentencing, to reevaluate “the entire aggregate sentence.”

     4
      Some circuits disagree, however, viewing a de novo approach to
resentencing as an unwarranted “second bite of the apple.” See United             5
States v. Marmolejo, 139 F.3d 528, 531 (5th Cir.), cert. denied, 119 S. Ct.        The government espoused this position with respect to the first issue
622 (1998); United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996).       presented in this appeal.